                                                                                                U.S. BANKRUPTCY COURT
                                                                                                  DISTRICT OF OREGON
                                                                                                       FILED
                                                                                                     March 12, 2020

                                                                                               Clerk, U.S. Bankruptcy Court

Below is an order of the Court.



                                                                                                U.S. Bankruptcy Judge


OD2 (6/29/12) jd                           UNITED STATES BANKRUPTCY COURT
                                                    District of Oregon
In re                                                                     )
 Pacific Construction Group, LLC                                          )
                                                                          )   Case No. 19−31770−pcm11
Debtor(s)
                                                                          )
                                                                          )   ORDER OF DISMISSAL
                                                                          )   AND ADMINISTRATIVELY
                                                                          )   CLOSING CASE
                                                                          )
The Court finding that:
    After notice and hearing, the debtor's motion to dismiss this case is granted.


IT IS ORDERED that:
1. This case is dismissed; this case is closed, but only for administrative purposes; and the court shall retain jurisdiction over any
adversary proceeding pending at the time of closure.
2. Any trustee (except any Chapter 7 trustee who has already filed a "no asset" inventory and report, and who has not
subsequently collected any estate assets) must file any final account as required by Local Rule 2015−1, and upon filing any such
final account and any additional final report or account required by the UST the trustee shall, without further court order, be
discharged as trustee of the debtor's estate.
3. Any unpaid filing fees are now due and owing. The court will not entertain a motion to reopen this case, or a motion for
reconsideration of this order, unless all unpaid fees are paid.



                                                                ###




                                                                                                                                142
                                Case 19-31770-pcm11               Doc 142        Filed 03/12/20
